Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3898    Page 1 of 30



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 LASHEMA MARBLE, et al.;

              Plaintiffs,
                                                Case No. 5:17-cv-12942-JEL-MKM
 v.
                                                Hon. Judith E. Levy
 GOVERNOR RICK SNYDER, et al.,                  Magistrate Judge Mona K. Majzoub

           Defendants.
 __________________________________________________________________

       MOTION OF DEFENDANTS VEOLIA NORTH AMERICA, LLC,
      VEOLIA NORTH AMERICA, INC., AND VEOLIA WATER NORTH
          AMERICA OPERATING SERVICES, LLC TO DISMISS
              THE AMENDED SHORT-FORM COMPLAINT

       Defendants Veolia North America, LLC, Veolia North America, Inc., and

 Veolia Water North America Operating Services, LLC (the VNA Defendants)

 respectfully move to dismiss the amended short-form complaint (Dkt. 143) filed on

 behalf of Plaintiffs LaShema Marble et al. As explained in the accompanying brief

 in support of the motion, all of Plaintiffs’ claims should be dismissed, except for

 the claim for professional negligence brought by the Estate of Bertie Marble.

       As Local Rule 7.1(a) requires, the VNA Defendants conferred with

 Plaintiffs’ counsel concerning this motion. After the VNA Defendants explained

 the nature and legal basis for the motion, Plaintiffs’ counsel stated that they would

 oppose it.



                                          1
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19     PageID.3899   Page 2 of 30




                                            Respectfully submitted,

 CAMPBELL, CONROY & O’NEIL                  BUSH SEYFERTH
 P.C.                                       PLLC

 By: /s/ James M. Campbell                  By: /s/ Cheryl A. Bush
 James M. Campbell                          Cheryl A. Bush (P37031)
 Alaina M. Devine                           Michael R. Williams (P79827)
 One Constitution Wharf, Suite 310          100 W. Big Beaver Road, Suite 400
 Boston, MA 02129                           Troy, MI 48084
 (617) 241-3000                             (248) 822-7800
 jmcampbell@campbell-trial-lawyers.com      bush@bsplaw.com
 adevine@campbell-trial-lawyers.com         williams@bsplaw.com

   Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
             Veolia Water North America Operating Services, LLC

 Dated: October 4, 2019




                                        2
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19   PageID.3900   Page 3 of 30



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 LASHEMA MARBLE, et al.;

             Plaintiffs,
                                            Case No. 5:16-cv-12942-JEL-MKM
 v.
                                            Hon. Judith E. Levy
 GOVERNOR RICK SNYDER, et al.,              Magistrate Judge Mona K. Majzoub

           Defendants.
 __________________________________________________________________

   BRIEF IN SUPPORT OF MOTION OF DEFENDANTS VEOLIA NORTH
    AMERICA, LLC, VEOLIA NORTH AMERICA, INC., AND VEOLIA
       WATER NORTH AMERICA OPERATING SERVICES, LLC
       TO DISMISS THE AMENDED SHORT-FORM COMPLAINT
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3901   Page 4 of 30




                    STATEMENT OF ISSUES PRESENTED

 1.    Should the Court dismiss Plaintiffs’ ordinary negligence and gross

       negligence claims for the reasons the Court has dismissed similar claims in

       other Flint water cases?

             The VNA Defendants answer: “Yes.”

             Plaintiffs answer: “No.”

 2.    Should the Court dismiss Plaintiffs’ claim for intentional infliction of

       emotional distress (IIED) because Plaintiffs fail to plead the necessary facts

       to support an IIED claim?

             The VNA Defendants answer: “Yes.”

             Plaintiffs answer: “No.”

 3.    Should the Court dismiss Plaintiffs’ Section 1983 claims because Plaintiffs

       fail to plead the necessary facts to support those claims?

             The VNA Defendants answer: “Yes.”

             Plaintiffs answer: “No.”

 4.    Should the Court dismiss Plaintiffs’ claims for professional negligence as to

       all Plaintiffs except the Estate of Bertie Marble because those Plaintiffs do

       not allege a present, physical injury?

             The VNA Defendants answer: “Yes.”

             Plaintiffs answer: “No.”


                                           i
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3902   Page 5 of 30



 5.    Should the Court dismiss Plaintiffs’ punitive damages claim because

       Plaintiffs fail to plead any statutory basis for such a claim?

             The VNA Defendants answer: “Yes.”

             Plaintiffs answer: “No.”




                                           ii
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19                                  PageID.3903            Page 6 of 30



                                          TABLE OF CONTENTS

 STATEMENT OF ISSUES PRESENTED................................................................ i
 CONTROLLING OR MOST APPROPRIATE AUTHORITIES ........................... iv
 INTRODUCTION .....................................................................................................1
 LEGAL STANDARD ................................................................................................2
 ARGUMENT .............................................................................................................3
 I.     Plaintiffs’ Gross Negligence And Ordinary Negligence Claims Should
        Be Dismissed Based On This Court’s Prior Rulings .........................................3
 II.    Plaintiffs Do Not Sufficiently Plead An IIED Claim Against The VNA
        Defendants..........................................................................................................4
        A. Plaintiffs Fail To State A Claim Based On Bertie Marble’s Death ...........5
        B.     Plaintiffs Fail To State A Claim Based On A Supposed Cover-Up
               Of Bertie Marble’s Death ...........................................................................8
 III. Plaintiffs Do Not Sufficiently Plead Any Section 1983 Claim Against
      The VNA Defendants .........................................................................................9
        A. Plaintiffs Fail To Plead That The VNA Defendants Acted Under
           Color Of State Law ....................................................................................9
        B.     Plaintiffs Fail To Plead The Other Necessary Elements To Support
               Their Constitutional Claims .....................................................................15
 IV. Bertie Marble’s Relatives Fail To Sufficiently Plead Professional
     Negligence........................................................................................................20
 V. Plaintiffs’ Punitive Damages Claim Should Be Dismissed .............................21
 CONCLUSION ........................................................................................................22




                                                             iii
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19   PageID.3904   Page 7 of 30



        CONTROLLING OR MOST APPROPRIATE AUTHORITIES

 Doe v. Mills,
       536 N.W.2d 824 (Mich. Ct. App. 1995)

 In re Flint Water Cases,
        384 F. Supp. 3d 802 (E.D. Mich. 2019)

 Henry v. Dow Chem. Co.,
      701 N.W.2d 684 (Mich. 2005)

 Jackson v. Metro. Edison Co.,
       419 U.S. 345 (1974)

 Marie v. Am. Red Cross,
      771 F.3d 344 (6th Cir. 2014)

 Walters v. Flint,
       Nos. 17-cv-10164 & 17-cv-10342,
       2019 WL 3530874 (E.D. Mich. Aug. 2, 2019)




                                        iv
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19        PageID.3905    Page 8 of 30



                                 INTRODUCTION

       Plaintiffs are family members of Bertie Marble, who died after contracting

 legionella while a patient at McLaren Regional Medical Center in Flint, Michigan.

 Am. Short-Form Compl. ¶ 6 (Dkt. 143) (Short Compl.); id. Ex. A ¶ 16. They sue

 on behalf of the decedent’s estate and on their own behalfs. Defendants are the

 City of Flint; the State of Michigan; numerous city and state officials; Lockwood

 Andrews & Newnam, P.C., Lockwood Andrews & Newnam, Inc., and Leo A.

 Daly Company; and Veolia North America, LLC, Veolia North America, Inc., and

 Veolia Water North America Operating Services, LLC (VWNAOS) (collectively,

 the VNA Defendants). Id. ¶ 1.

       This brief focuses on Plaintiffs’ claims against the VNA Defendants. Of

 Plaintiffs’ eight claims, three are claims that the Court already has rejected, one is

 a claim that the Court should reject just as readily, and three are claims that were

 not properly added to the Complaint and should be rejected in any event.

       Specifically, Plaintiffs include four claims against the VNA Defendants in

 the short-form complaint: gross negligence, intentional infliction of emotional

 distress (IIED), professional negligence, and punitive damages. Short Compl.

 ¶ 10. Plaintiffs also attempt to raise four additional claims against the VNA

 Defendants by attaching an exhibit (Exhibit A) to the short-form complaint.

 Exhibit A is a complaint that has not been filed in this case but is substantially



                                           1
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3906       Page 9 of 30



 similar to Plaintiffs’ original complaint in this case (Dkt. 1). In addition to the

 claims in the short-form complaint, Exhibit A includes three Section 1983 claims

 and an ordinary negligence claim against the VNA Defendants. Plaintiffs did not

 follow the Court’s procedure in bringing these additional claims, and so the claims

 should not be considered. But in an abundance of caution, this brief addresses all

 eight claims that Plaintiffs attempt to assert against the VNA Defendants.

       All but one of those eight claims should be dismissed. This Court already

 has dismissed similar ordinary negligence, gross negligence, and punitive damages

 claims against the VNA Defendants. Although the Court has not yet considered

 IIED, Section 1983, or professional negligence claims against the VNA

 Defendants, with one exception each of those claims fails for the reasons provided

 below. The Court therefore should dismiss all of Plaintiffs’ claims except for the

 estate’s claim for professional negligence.

                               LEGAL STANDARD

       On a motion to dismiss for failure to state a claim, the Court “accept[s] non-

 conclusory allegations of fact in the complaint as true and determine[s] if the

 plaintiff has stated a plausible claim for relief.” Bright v. Gallia Cty., 753 F.3d

 639, 652 (6th Cir. 2014) (internal quotation marks omitted). “A claim is plausible

 on its face if the plaintiff pleads factual content that allows the court to draw the

 reasonable inference that the defendant is liable for the misconduct alleged.”



                                          2
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3907    Page 10 of 30



  Chambers v. HSBC Bank USA, N.A., 796 F.3d 560, 567 (6th Cir. 2015) (internal

  quotation marks omitted). That means that the complaint “must contain either

  direct or inferential allegations with respect to all material elements necessary to

  sustain a recovery under some viable legal theory.” Bickerstaff v. Lucarelli, 830

  F.3d 388, 396 (6th Cir. 2016) (internal quotation marks omitted).

        In deciding whether the allegations are sufficient, “a legal conclusion

  couched as a factual allegation need not be accepted as true.” Gavitt v. Born, 835

  F.3d 623, 640 (6th Cir. 2016) (internal quotation marks omitted). Although the

  Court may draw reasonable inferences from facts alleged in the Complaint, it may

  not assume facts that have not been pleaded. See Associated Gen. Contractors of

  Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983); Harvey v.

  Great Seneca Fin. Corp., 453 F.3d 324, 328 (6th Cir. 2006).

                                    ARGUMENT

  I.    Plaintiffs’ Gross Negligence And Ordinary Negligence Claims Should
        Be Dismissed Based On This Court’s Prior Rulings

        This Court already has considered, and dismissed, substantially similar

  claims against the VNA Defendants for ordinary negligence and gross negligence.

  In its opinion addressing the motions to dismiss in Carthan, the Court held that

  “negligence claims against LAN and Veolia may only be brought as professional

  negligence claims” and not as ordinary negligence claims. See In re Flint Water

  Cases, 384 F. Supp. 3d 802, 871 (E.D. Mich. 2019) (citing the Court’s two prior


                                           3
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3908    Page 11 of 30



  decisions to this effect).   The Court also held that gross negligence is not a

  freestanding cause of action under Michigan law. Id. at 871-72.

        Plaintiffs provide no reason for the Court to revisit those rulings. And the

  Court has instructed the parties to limit briefing to new claims or arguments. See

  Order Regarding Matters Discussed at the Aug. 7, 2019, Status Conference at 2, In

  re Flint Water Cases, No. 16-cv-10444 (E.D. Mich. Aug. 12, 2019) (Dkt. 918).

  The VNA Defendants therefore rest on their prior briefing and on the Court’s prior

  rulings. Plaintiffs’ ordinary negligence and gross negligence claims should be

  dismissed.

  II.   Plaintiffs Do Not Sufficiently Plead An IIED Claim Against The VNA
        Defendants

        Plaintiffs’ IIED claim fails because Plaintiffs fail to plead all of the elements

  needed for an IIED claim. To prove IIED, a plaintiff must establish “(1) extreme

  and outrageous conduct; (2) intent or recklessness; (3) causation; and (4) severe

  emotional distress.” Roberts v. Auto-Owners Ins., 374 N.W.2d 905, 908 (Mich.

  1985) (internal quotation marks omitted).

        Here, Plaintiffs allege two theories of IIED:        (1) the VNA Defendants

  intentionally inflicted emotional distress on Bertie Marble and her family by

  causing her death from legionella, see Short Compl. ¶ 9; and (2) the VNA

  Defendants intentionally inflicted emotional distress on family members by




                                            4
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3909   Page 12 of 30



  participating in the alleged cover-up of Bertie Marble’s death, id. Ex. A ¶ 224.

  Plaintiffs have not pleaded sufficient facts to support either theory.

        A.     Plaintiffs Fail To State A Claim Based On Bertie Marble’s Death

        Plaintiffs’ first theory fails because they do not plausibly allege that the

  VNA Defendants’ actions were “extreme” or “outrageous” with respect to Bertie

  Marble’s death, or that the VNA Defendants intended for Bertie Marble or her

  family to suffer emotional distress or acted with reckless disregard for that

  outcome. Plaintiffs thus do not plead the outrageous conduct or state of mind

  required for an IIED claim.

        Outrageous conduct. “Liability for the intentional infliction of emotional

  distress has been found only where the conduct complained of has been so

  outrageous in character, and so extreme in degree, as to go beyond all possible

  bounds of decency, and to be regarded as atrocious and utterly intolerable in a

  civilized community.” Doe v. Mills, 536 N.W.2d 824, 833 (Mich. Ct. App. 1995);

  see, e.g., Llewellyn-Jones v. Metro Prop. Grp., LLC, 22 F. Supp. 3d 760, 794 (E.D.

  Mich. 2014) (using same standard). This is a high bar that is difficult to meet even

  in egregious situations. Chavez v. Waterford Sch. Dist., 720 F. Supp. 2d 845, 860

  (E.D. Mich. 2010); see VanVorous v. Burmeister, 687 N.W.2d 132, 142 (Mich. Ct.

  App. 2004) (“The threshold for showing extreme and outrageous conduct is




                                             5
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3910     Page 13 of 30



  high.”), overruled on other grounds by Odom v. Wayne Cty., 760 N.W.2d 217

  (Mich. 2008).

        Plaintiffs’ allegations against the VNA Defendants fall far short of satisfying

  this standard. Plaintiffs barely connect the VNA Defendants to any legionella

  cases, much less to Bertie Marble’s in particular. Plaintiffs allege that the first

  legionella outbreak occurred no later than “the summer of 2014,” Short Compl. Ex

  A ¶ 83 – over six months before the City hired the VNA Defendants in February

  2015, see id. Ex. A ¶ 87. So the VNA Defendants plainly did not cause the

  legionella outbreak in Flint.

        Plaintiffs assert that the VNA Defendants failed to properly evaluate Flint’s

  water system and failed to conduct a root cause analysis, which Plaintiffs allege

  would have uncovered the corrosion problems that caused the legionella issues.

  Am. Master Long-Form Compl. ¶¶ 337, 342, Walters v. Snyder, No. 17-cv-10164

  (E.D. Mich. Nov. 28, 2018) (Dkt. 185-2) (Master Compl.); Short Compl. Ex. A

  ¶¶ 10, 87-90, 195. Plaintiffs do not allege that the VNA Defendants knew about

  any legionella issues; instead, they allege only that the VNA Defendants should

  have known about those issues.

        If accepted as true, Plaintiffs’ allegations amount to at most negligence, not

  outrageous and extremely culpable conduct. Negligent conduct is not enough for

  an IIED claim. See Merriweather v. IBM, 712 F. Supp. 556, 565 (E.D. Mich.



                                           6
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3911    Page 14 of 30



  1989) (“mere negligence” could not support an IIED claim); see also Taylor v. DLI

  Props., L.L.C., No. 15-cv-13777, 2017 WL 3027896, at *8 (E.D. Mich. July 17,

  2017) (granting summary judgment on an IIED claim that simply restated

  “plaintiffs’ negligent hiring, training, and supervision claims”). Plaintiffs thus fail

  to plead the requisite outrageous conduct.

        State of Mind. To satisfy the state of mind element, Plaintiffs were required

  to allege either that the VNA Defendants “specifically intended to cause [them]

  emotional distress” or that the VNA Defendants’ conduct “was so reckless that any

  reasonable person would know [that] emotional distress would result.” Lewis v.

  LeGrow, 670 N.W.2d 675, 689 (Mich. Ct. App. 2003) (internal quotation marks

  omitted).

        Plaintiffs do not sufficiently plead this element. All Plaintiffs assert is that

  “Defendants” (referring to all Defendants, not the VNA Defendants in particular)

  “intended to cause emotional injury to Bertie Marble or recklessly disregarded the

  probability that Plaintiffs would suffer such harm.” Short Compl. Ex. A ¶ 225.

  Plaintiffs include no state of mind allegations about the VNA Defendants in

  particular. Plaintiffs do not allege that the VNA Defendants intended for Bertie

  Marble (or anyone else) to contract legionella, much less that they intended that

  anyone suffer severe emotional distress as a result of her death. Nor do Plaintiffs

  allege that the VNA Defendants acted recklessly in connection with Bertie



                                            7
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3912    Page 15 of 30



  Marble’s death. Indeed, Plaintiffs do not plead even that the VNA Defendants

  were aware of legionella issues during their short time in Flint. So Plaintiffs

  cannot possibly allege that the VNA Defendants had the necessary state of mind

  with respect to Bertie Marble’s death from legionella. Plaintiffs’ IIED claim

  related to Bertie Marble’s death therefore should be dismissed. See, e.g., Colson v.

  City of Alcoa, No. 3:16-CV-377, 2017 WL 1730911, at *12 (E.D. Tenn. May 2,

  2017) (dismissing IIED claim containing only conclusory allegations of state of

  mind and intent).

        B.     Plaintiffs Fail To State A Claim Based On A Supposed Cover-Up
               Of Bertie Marble’s Death

        Plaintiffs’ second IIED theory is that they suffered severe emotional distress

  because the “true cause . . . of the death of . . . [Bertie Marble] was . . . concealed

  from them.” Short Compl. ¶ 9. Plaintiffs do not allege that the VNA Defendants

  were involved in this alleged cover-up.          Instead, they allege that certain

  Government Defendants “instructed, permitted, and agreed that [McLaren

  Regional Medical Center] would conceal the notable increase in cases” of

  legionella, id. ¶ 21, and that, as part of this alleged conspiracy, McLaren Regional

  Medical Center concealed from family members that Bertie Marble had died from

  legionella, id. ¶ 22.

        The VNA Defendants are entirely absent from these allegations. Plaintiffs

  do not even allege that the VNA Defendants knew of Bertie Marble, much less that


                                            8
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19          PageID.3913   Page 16 of 30



  they knew that she was a patient at McLaren Medical Center. Accordingly, as to

  the VNA Defendants, Plaintiffs fail to plead outrageous conduct, state of mind, or

  causation based on the alleged cover-up. This IIED claim should be dismissed.

  III.   Plaintiffs Do Not Sufficiently Plead Any Section 1983 Claim Against
         The VNA Defendants

         Plaintiffs raise three claims under 42 U.S.C. § 1983: state-created danger,

  race-based discrimination in violation of the Equal Protection Clause, and violation

  of Bertie Marble’s right to bodily integrity. Short Compl. Ex. A ¶¶ 109-44. These

  claims fail for two reasons. First, Plaintiffs did not plead that the VNA Defendants

  acted under color of law, a necessary element for any claim under Section 1983.

  Second, the claims fail for lack of sufficient allegations. The state-created danger

  and equal protection claims are identical to the claims that this Court dismissed

  from the long-form complaint; the only difference is that Plaintiffs here also bring

  those claims against the VNA Defendants. That addition does not rectify the

  deficiencies in those claims. And Plaintiffs cannot show that the VNA Defendants

  knew that Bertie Marble was at a substantial risk of legionella exposure and

  disregarded that risk, so the bodily integrity claim fails as well.

         A.    Plaintiffs Fail To Plead That The VNA Defendants Acted Under
               Color Of State Law

         All of the Section 1983 claims against the VNA Defendants should be

  dismissed because the VNA Defendants are not state actors. A Section 1983 claim



                                             9
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3914       Page 17 of 30



  can be asserted only against “a person acting under color of state law.” Flanory v.

  Bonn, 604 F.3d 249, 253 (6th Cir. 2010); see, e.g., Lorenzi v. Lorenzi, 44 F. App’x

  683, 685 (6th Cir. 2002). “Like the state-action requirement of the Fourteenth

  Amendment, the under-color-of-state-law element of § 1983 excludes from its

  reach merely private conduct, no matter how discriminatory or wrongful.” Am.

  Mfrs. Mut. Ins. v. Sullivan, 526 U.S. 40, 50 (1999) (internal quotation marks

  omitted).

        As Plaintiffs acknowledge, the VNA Defendants are private companies. See

  Short Compl. Ex. A ¶¶ 61-63 (recognizing that all VNA Defendants are limited

  liability companies under Delaware law). They are not state officials or state

  entities. And they cannot be deemed state actors merely by virtue of serving as

  consultants to a government entity. As the Seventh Circuit has explained, “[t]he

  mere fact that [a defendant] acted as [a] consulting engineer[] on [a] project is

  insufficient to establish state action.” Bowman v. City of Franklin, 980 F.2d 1104,

  1108 (7th Cir. 1992); see also Roman Catholic Diocese of Rockville Ctr. v. Inc.

  Vill. of Old Westbury, No. 09 cv 5195, 2011 WL 666252, at *7 (E.D.N.Y. Feb. 14,

  2011) (“[C]onsultants merely providing advice to aid in municipalities’ decisions

  are not engaging in state action for purposes of Section 1983 liability.”).

        Instead, the VNA Defendants may be deemed state actors for purposes of

  Section 1983 only if their actions “so approximate state action that they may be



                                            10
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3915    Page 18 of 30



  fairly attributed to the state.” Lansing v. City of Memphis, 202 F.3d 821, 828 (6th

  Cir. 2000); see Nat’l Collegiate Athletic Ass’n v. Tarkanian, 488 U.S. 179, 192

  (1988) (“[T]he question is whether the State was sufficiently involved to treat that

  decisive conduct as state action.”). Under Sixth Circuit law, there are four ways in

  which a private party can act under color of state law: (1) the private party is

  performing a public function; (2) the State is compelling the private party’s

  conduct; (3) the State has a very close nexus to the specific actions at issue; and (4)

  the State is pervasively entwined in the management or control of the private party.

  Marie v. Am. Red Cross, 771 F.3d 344, 362 (6th Cir. 2014).

        Plaintiffs allege that the VNA Defendants are state actors under only the first

  standard. Specifically, Plaintiffs allege that the VNA Defendants “deliberately

  implemented and approved a plan to use Flint River water as public water,

  notwithstanding its known dangerous and potentially life-threatening qualities” and

  “[i]n so acting,” the VNA Defendants “acted in a public capacity and, therefore,

  under color of law.” Short Compl. Ex. A ¶ 66.

        This bare allegation is insufficient to justify calling the VNA Defendants

  state actors, for two reasons. First, its factual premise is definitively precluded by

  Plaintiffs’ allegation that the VNA Defendants did not become involved in Flint

  until February 2015, nearly a year after the City decided to switch to Flint River

  Water. See Short Compl. Ex. A ¶ 87. Second, under Supreme Court and Sixth



                                            11
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3916    Page 19 of 30



  Circuit precedent, it falls far short of alleging the facts necessary to establish that

  the VNA Defendants were performing a public function.

          For purposes of the “public function” standard, a private party acts under

  color of state law if the private party “exercise[s] powers which are traditionally

  exclusively reserved to the state.” Wilcher v. City of Akron, 498 F.3d 516, 519 (6th

  Cir. 2007) (internal quotation marks omitted). The key point is that the powers

  have to be exclusively reserved to the State, and only very few powers meet that

  test.   “Only functions like holding elections, exercising eminent domain, and

  operating a company-owned town fall under this category.” Chapman v. Higbee

  Co., 319 F.3d 825, 833-34 (6th Cir. 2003) (citations omitted). And “the burden is

  on [the plaintiff] to” plead facts “giving rise [to] a reasonable inference that [the

  defendant exercised powers] traditionally exclusively in the province of the State.”

  Marie, 771 F.3d at 362.

          Plaintiffs do not allege that the VNA Defendants engaged in any public

  function of this sort.    All that Plaintiffs allege is that the VNA Defendants

  “advis[ed]” the City of Flint about the City’s water supply. Short Compl. Ex. A

  ¶ 65. But the Supreme Court has held that “the furnishing of utility services” is not

  a function exclusively reserved to the State. Jackson v. Metro. Edison Co., 419

  U.S. 345, 353 (1974). And Plaintiffs do not allege that the VNA Defendants

  provided utility services directly; instead, they acknowledge that the VNA



                                            12
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3917   Page 20 of 30



  Defendants were engaged for a short-term consulting assignment in Flint. Short

  Compl. Ex. A ¶ 87. The VNA Defendants’ conduct thus cannot be attributed to the

  State on the theory that they were engaging in a public function.

         Because the complaint does not allege that the VNA Defendants are state

  actors under any of the other three standards, the Court can stop there. In any

  event, nothing in the complaint suggests that Plaintiffs could allege that the VNA

  Defendants are state actors under those standards.

         State compulsion. Under the state compulsion analysis, a private party acts

  under color of state law if the State “exercise[s] such coercive power” over, or

  “provide[s] such significant encouragement” to, a private party that the private

  party’s actions should be “deemed to be that of the state.” Wilcher, 498 F.3d at

  519 (internal quotation marks omitted). That could be the case, for example, if

  “state officials coerced or participated in the company’s decision-making.” Id. at

  520.

         Plaintiffs do not allege that state actors coerced or controlled the VNA

  Defendants’ decisionmaking.      To the contrary, Plaintiffs recognize that the

  VWNAOS was hired as an outside consultant to provide independent advice to the

  City. See Master Compl. ¶ 321 (alleging that the City was “relying upon the

  professional reputation, experience, certification, and ability of [VWNAOS]”).

  Plaintiffs therefore have not pleaded compulsion.



                                           13
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19      PageID.3918      Page 21 of 30



        Nexus. Under the nexus analysis, a private party’s actions are considered to

  be state action if “there is a sufficiently close nexus between the state and the

  challenged action of the regulated entity so that the action of the latter may be

  fairly treated as that of the state itself.”   Wilcher, 498 F.3d at 520 (internal

  quotation marks omitted). A one-time contract for professional services – which is

  all that is alleged here – does not provide a sufficient nexus. S.H.A.R.K. v. Metro

  Parks Serving Summit Cty., 499 F.3d 553, 565 (6th Cir. 2007). Plaintiffs do not

  allege that the State controlled the VNA Defendants’ actions in Flint or that the

  VNA Defendants’ work was the product of the State. Plaintiffs therefore have not

  pleaded the type of very close connection between the State and the VNA

  Defendants’ conduct that would be necessary for Section 1983 liability.

        Entwinement. Under the entwinement analysis, a private party can be

  treated as a state actor if “the government is entwined in the private entity’s

  management or control” or the private party is “entwined with governmental

  policies.”   Marie, 771 F.3d at 363 (internal quotation marks omitted); see

  Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 298 (2001)

  (private party is a state actor if there is “pervasive entwinement of public

  institutions and public officials in its composition and workings”). The VNA

  Defendants are private parties, completely separate from any Government

  Defendant. Plaintiffs allege no facts suggesting that any government actor controls



                                          14
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19          PageID.3919   Page 22 of 30



  or has any role in the management of any of the VNA Defendants. Nor do they

  allege any facts suggesting that the VNA Defendants are directed by or otherwise

  connected with any governmental policies. The VNA Defendants accordingly

  were not state actors under the entwinement analysis.

        In sum, Plaintiffs do not allege that the VNA Defendants acted under color

  of state law in any way recognized by the Sixth Circuit. And there is specific law

  to the contrary, explaining that government consultants are not state actors.

        B.     Plaintiffs Fail To Plead The Other Necessary Elements To
               Support Their Constitutional Claims

        Even if the VNA Defendants were acting under color of state law, Plaintiffs

  fail to allege the facts necessary to show a constitutional violation.

        State-created danger. Plaintiffs allege that Government and Engineering

  Defendants created a danger by causing the Flint water crisis and exposed

  Plaintiffs to that danger in violation of Plaintiffs’ due process rights. Short Compl.

  Ex. A ¶ 111. This is essentially the same claim as one involving Government

  Defendants that this Court already considered and rejected.

        Specifically, in Walters this Court dismissed the state-created danger claim

  brought against Government Defendants in the amended long-form complaint. See

  Walters v. Flint, Nos. 17-cv-10164 & 17-cv-10342, 2019 WL 3530874, at *35

  (E.D. Mich. Aug. 2, 2019). The Court explained that the plaintiffs failed to allege

  two of the elements of a state-created danger claim: that a state actor increased the


                                            15
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19          PageID.3920    Page 23 of 30



  risk that any plaintiff would be exposed to an act of violence by a third party, and

  that the state actor created a special danger to a discrete class of individuals. Id. at

  *33-35 (citing In re Flint Water Cases, 384 F. Supp. 3d at 862-65); see Jones v.

  Reynolds, 438 F.3d 685, 690 (6th Cir. 2006) (listing elements of a state-created

  danger claim).

        Plaintiffs do not add any new allegations to the long-form complaint, and so

  their claim should be dismissed for the same reasons that the Court dismissed the

  state-created-danger claims.     Like the allegations in the long-form complaint,

  Plaintiffs do not allege any third-party harm. Also like in the long-form complaint,

  Plaintiffs identify all Flint residents as the supposedly discrete class of individuals

  harmed. Compare Short Compl. Ex. A ¶ 113 (“[T]hose persons who live in the

  City of Flint or who happen to use Flint water.”), with Master Compl. ¶ 493 (“Flint

  water users and property owners.”). Thus, Plaintiffs have done nothing to cure the

  deficiencies in the state-created danger claim alleged in the long-form complaint

  that this Court identified in Walters.

        Further, although Plaintiffs assert their state-created danger claim against the

  VNA Defendants, they do not plead a single allegation about the VNA Defendants

  in connection with the claim. See Short Compl. Ex. A. ¶¶ 109-16 (referring solely

  to “Government Defendants”). The state-created danger claim plainly is deficient.




                                            16
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19        PageID.3921    Page 24 of 30



        Equal protection.       Plaintiffs allege that Government Defendants and

  Engineering Defendants violated their right to equal protection of the law by

  treating the “predominantly African American” water users of Flint differently

  from the “predominantly white” water uses of Genesee County outside of Flint.

  Short Compl. Ex. A ¶ 138. This also is essentially the same as a claim against

  Government Defendants that this Court already has rejected.

        The long-form complaint brings an equal protection claim against

  Government Defendants on the ground that those Defendants treated residents of

  Flint differently from residents of majority-white localities.       Master Compl.

  ¶¶ 507-22.   This Court dismissed that claim in Walters, explaining that the

  plaintiffs failed to allege that Government Defendants acted with discriminatory

  purpose in switching to Flint River water for the City of Flint or in taking any other

  action related to the Flint Water Crisis. See Walters, 2019 WL 3530874, at *22-

  25, 39 (citing In re Flint Water Cases, 384 F. Supp. 3d at 846-49); see also City of

  Cuyahoga Falls v. Buckeye Cmty. Hope Found., 538 U.S. 188, 194 (2003)

  (“[P]roof of . . . discriminatory intent or purpose is required to show a violation of

  the Equal Protection Clause.” (internal quotation marks omitted)).

        Plaintiffs here do not add any new allegations that warrant a different

  outcome. Their sole conclusory allegation of discriminatory purpose is identical to

  the (rejected) allegation in the long-form complaint. Compare Short Compl. Ex. A



                                           17
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19        PageID.3922    Page 25 of 30



  ¶ 140 (“Given the clear difference in the treatment between [Flint residents and

  non-Flint residents], the deliberate and intentional decisions and actions of these

  Defendants in devising the Interim Plan was the product of racial discrimination.”),

  with Master Compl. ¶ 518 (same). And Plaintiffs do not include any allegations

  about the VNA Defendants; their factual allegations mention only Government

  Defendants. See Short Compl. Ex. A. ¶¶ 134-44 (referring only to “Defendants

  Snyder, Dillon, Wright, Walling, Ambrose, Kurtz, and Earley”).            The VNA

  Defendants had nothing to do with the conduct that is described in these

  allegations: The equal protection claim is based only on the switch to Flint River

  Water, see id. Ex. A ¶¶ 138-39, which took place months before the VNA

  Defendants ever were involved in Flint, see id. Ex. A ¶¶ 46, 87. So the equal

  protection claim fails as well.

        Bodily integrity. Plaintiffs allege that Defendants – without saying which

  ones – interfered with Bertie Marble’s right to bodily integrity guaranteed by the

  Due Process Clause. Short Compl. Ex. A ¶ 119. This Court considered a similar

  claim against various Government Defendants in Walters. The Court explained

  that a plaintiff must plead three elements to state a bodily integrity claim: (1) that

  the defendant knew of facts from which it could infer a substantial risk of serious

  harm; (2) that the defendant did infer the risk; and (3) that the defendant

  nonetheless acted with indifference and callous disregard towards the rights of



                                           18
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3923    Page 26 of 30



  those affected. Walters, 2019 WL 3530874, at *35. The Court concluded that the

  long-form complaint does not sufficiently allege all three factors against all

  Government Defendants – for example, the long-form complaint does not allege

  that some Defendants acted with indifference or callous disregard towards the

  plaintiffs’ rights. Id. at *36.

         Plaintiffs do not plead the first element here. They do not allege that the

  VNA Defendants knew of facts from which they could infer that Bertie Marble

  was at a substantial risk of exposure to legionella. All that Plaintiffs allege is that

  the VNA Defendants should have known of that risk because they should have

  conducted a root cause analysis, Master Compl. ¶ 337, or because Flint had a

  legionella outbreak in 2014, before the VNA Defendants arrived in Flint, id. ¶ 342.

  The VNA Defendants thus are differently situated from the State and City officials,

  who received information about the legionella issues. See, e.g., Walters, 2019 WL

  3530874, at *36.

         Plaintiffs fail to plead the remaining two elements as well. Those elements

  depend on the VNA Defendants having had actual knowledge of relevant facts

  about legionella. Without knowledge of those facts, the VNA Defendants could

  not have inferred the risk of serious harm or disregarded that risk.               Not

  surprisingly, Plaintiffs do not even attempt to plead those two remaining elements.




                                            19
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3924     Page 27 of 30



  For that reason as well, Plaintiffs’ Section 1983 claims against the VNA

  Defendants should be dismissed.

  IV.   Bertie Marble’s Relatives Fail To Sufficiently Plead Professional
        Negligence

        It is unclear whether Bertie Marble’s surviving family members intend to

  assert a claim for professional negligence against the VNA Defendants. Plaintiffs

  checked the box for this claim on the short-form complaint without specifying

  which Plaintiffs bring the claim, Short Compl. ¶ 10, but also say in Exhibit A that

  only the decedent’s estate alleges a professional negligence claim, see id. Ex. A 56.

  If the family members are in fact asserting a professional negligence claim, the

  Court should reject it because these Plaintiffs fail to allege a present, physical

  injury.

        Under Michigan law, “plaintiffs alleging negligence claims” must

  “demonstrate a present physical injury to person or property.” Henry v. Dow

  Chem. Co., 701 N.W.2d 684, 690 (Mich. 2005). Claims for “emotional distress

  [can be] the basis for a negligence action only when a plaintiff can also establish

  physical manifestations of that distress.” Id. at 692. Requiring that a plaintiff

  show present, physical injury “establishes a clear standard by which judges can

  determine which plaintiffs have stated a valid claim” and which plaintiffs’ claims

  are better addressed to the Legislature. Id. at 691.




                                            20
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3925    Page 28 of 30



        Here, the family members do not allege that they suffered any physical

  injuries at all. None of the family members are Flint residents, and they do not

  allege that they were exposed to Flint water. Short Compl. ¶ 6. They allege only

  “pain and suffering and emotional injury.” Id. ¶ 9. Without an allegation of a

  present, physical injury, the professional negligence claim fails. See Means v. U.S.

  Conference of Catholic Bishops, 836 F.3d 643, 653 (6th Cir. 2016) (allegations of

  “physical and mental pain, emotional injuries, a riskier delivery, shock and

  emotional trauma . . . are not sufficient to state an injury under Michigan

  negligence law”).

  V.    Plaintiffs’ Punitive Damages Claim Should Be Dismissed

        This Court previously has considered, and rejected, punitive-damages claims

  against the VNA Defendants for their activities in Flint. E.g., Walters, 2019 WL

  3530874, at *41; In re Flint Water Cases, 398 F. Supp. 3d at 872 n.27. In those

  cases, the plaintiffs brought professional negligence claims against the VNA

  Defendants, and the Court explained that punitive damages are not available under

  Michigan law for negligence.       Walters, 2019 WL 3530874, at *41.          Here,

  Plaintiffs’ claim for punitive damages for professional negligence should be

  dismissed for the same reasons.

        Plaintiffs also seek punitive damages in connection with their Section 1983

  claims. As discussed above, however, the Section 1983 claims are manifestly



                                          21
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19         PageID.3926    Page 29 of 30



  deficient and should be dismissed. Because those claims fail, the punitive damages

  claim premised on them fails as well. That fundamental failing aside, punitive

  damages are appropriate in Section 1983 cases only “where the defendant’s

  conduct is shown to be motivated by evil motive or intent, or when it involves

  reckless or callous indifference to the federally protected rights of others.” Blair v.

  Harris, 993 F. Supp. 2d 721, 732 (E.D. Mich. 2014) (internal quotation marks

  omitted).   As to the VNA Defendants, Plaintiffs do not plead any factual

  allegations that meet that standard.

                                    CONCLUSION

        The Court should dismiss all claims other than the estate’s professional

  negligence claim.

                                                 Respectfully submitted,

  CAMPBELL, CONROY & O’NEIL                      BUSH SEYFERTH
  P.C.                                           PLLC

  By: /s/ James M. Campbell                      By: /s/ Cheryl A. Bush
  James M. Campbell                              Cheryl A. Bush (P37031)
  Alaina M. Devine                               Michael R. Williams (P79827)
  One Constitution Wharf, Suite 310              100 W. Big Beaver Road, Suite 400
  Boston, MA 02129                               Troy, MI 48084
  (617) 241-3000                                 (248) 822-7800
  jmcampbell@campbell-trial-lawyers.com          bush@bsplaw.com
  adevine@campbell-trial-lawyers.com             williams@bsplaw.com

   Attorneys for Veolia North America, LLC, Veolia North America, Inc., and
             Veolia Water North America Operating Services, LLC

  Dated: October 4, 2019


                                            22
Case 5:17-cv-12942-JEL-MKM ECF No. 156 filed 10/04/19       PageID.3927    Page 30 of 30



                           CERTIFICATE OF SERVICE

        I hereby certify that on October 4, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using the ECF System, which will send

  notification to the ECF counsel of record.



                                  By:   /s/ James M. Campbell
                                        James M. Campbell
                                        jmcampbell@campbell-trial-lawyers.com
